                  Case 3:20-cv-07103-FLW-DEA Document 1-1 Filed 06/11/20 Page 1 of 2 PageID: 14

    JS44 (Rev. 06/17)                                                   CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

       Tip N.'Burgess7Jr~, Michelle Burgess, Alexandria Burgess, M.8., P.B.              i'ehnett, Consumer Litigation Associates, P.C., Kristi
    and O.B., being minor children of Plaintiffs Philip and Michelle Burgess Cahoon Kelly, Kelly Guzzo, PLC, Jacob M. Polakoff and Berger
    and MicroBilt Corporation                                                                             Montague, PC
      (b) County of Residence of First Listed Plaintiff Mercer                                              County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

      (c) Attorneys (Fiiw Name. Address, and Telephone Number)                                              Attorneys (Ij'Known)
    Gerald Krovatin, Esq.
    Krovatin Nau, LLC, 60 Park Place, Suite 1100, Newark, NJ 07102
  973-424-9777

  II. BASIS OF JURISDICTION (Place w ••X" in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
  a 1 U.S. Government
                                                                                                        (For Diversity Cases Only) and One Box for Defendant)
                                     D 3 Federal Question                                                                       PTF DEF PTF DBF
            Plaintiff                       (U.S. Governmenl Not a Party)                         Citizen of This State iX 1 01 Incorporated or Principal Place 04 04
                                                                                                                                                    of Business In This State
  0 2 U.S. Government                &( 4 Diversity                                               Citizen of Another State      02 fit 2 Incorporated and Principal Place 0 5 0 5
            Defendant                        (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a       03 03 Foreign Nation                                   06 06
                                                                                                     Foreign Country
 IV. NATURE OF SUIT (Place an ••X" in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                          3-ORTS;                               FORFEITURE/PENALTY                      ^ANKRUPTCY^                  OTHER STATUTES              J
  0 110 Insurance                     PERSONAL INJURY               PERSONAL INJURY               0 625 Drug Related Seizure 0 422 Appeal 28 USC 158                 0 375 False Claims Act
 a 120 Marine                      a 310 Airplane                0 365 Personal Injury -                ofProperty21USC881 0 423 Withdrawal                          a 376 Qui Tarn (31 USC
 0 130 Miller Act                0 315 Airplane Product                   Product Liability       0 690 Other                      28 USC 157                              3729(a))
 0 140 Negotiable Instrument            Liability                0 367 Health Care/                                                                                  0 400 State Reapportionment
 0 150 Recovery of Overpayment 0 320 Assault, Libel &                   Pharmaceutical                                                  PROPERTY RIGHTS^             0 410 Antitrust
       & Enforcement of Judgment        Slander                         Personal Injury                                              a 820 Copyrights
 0 151 Medicare Act
                                                                                                                                                                    0 430 Banks and Banking
                                 0 330 Federal Employers'              Product Liability                                             D 830 Patent                   0 450 Commerce
 0 152 Recovery of Defaulted            Liability                0 368 Asbestos Personal                                             0 835 Patent - Abbreviated     0 460 Deportation
       Student Loans             0 340 Marine                           Injury Product                                                     New Drug Application     D 470 Racketeer Influenced and
        (Excludes Veterans)        a 345 Marine Product                Liability                                                     0 840 Trademark                      Corrupt Organizations
 0 153 Recovery of Overpayment           Liability                 PERSONAL PROPERTY                          LABOR                    SOCIAL SECURITY              0 480 Consumer Credit
       of Veteran's Benefits       a 350 Motor Vehicle           0 370 Other Fraud                0 710 Fair Labor Standards         0 861HIA(1395ff)               0 490 Cable/Sat TV
 0 160 Stockholders'Suits          0 355 Motor Vehicle           0 371 Truth in Lending                  Act                         a 862 Black Lung (923)         0 850 Securities/Commodities/
 0 190 Other Contract                    Product Liability       a 380 Other Personal             a 720 Labor/Managcment             a 863 DIWC/DIWW (405(g))        Exchange
 a 195 Contract Product Liability 6( 360 Other Personal                Property Damage                   Relations                   0 864 SSID Title XVI
 a 196 Franchise                                                                                                                                              0 890 Other Statutory Actions
                                        Injury                   0 385 Property Damage            0 740 Railway Labor Act            0 865 RSI (405(g))       a 891 Agricultural Acts
                                  0 362 Personal Injury -              Product Liability          0 751 Family and Medical                                          0 893 Environmental Matters
                                         Medical Malpractice                                             Leave Act                                                  0 895 Freedom of Information
L       REAL PROPERTY                  CIVIL RIGHTS               PRISONER PETITIONS 0 790 Other Labor Litigation                       FEDERAL TAX SUITS                  Act
 0 210 Land Condemnation           0 440 Other Civil Rights         Habeas Corpus:                0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff    0 896 Arbitration
 a 220 Foreclosure                 a 441 Voting                  0 463 Alien Detainee                   Income Security Act                or Defendant)            0 899 Administrative Procedure
 D 230 Rent Lease & Ejectment      0 442 Employment              0510 Motions to Vacate                                              0 871 IRS—Third Party
 0 240 Torts to Land
                                                                                                                                                                           Act/Review or Appeal of
                                  0 443 Housing/                        Sentence                                                           26 USC 7609                    Agency Decision
D 245 Tort Product Liability            Accommodations           0 530 General                                                                                      a 950 Constitutionality of
0 290 All Other Real Property     0 445 Amer. w/Disabilities -   0 535 Death Penalty                    IMMIGRATION                                                       State Statutes
                                        Employment                  Other:                        0 462 Naturalization Application
                                  0 446 Amer. w/Disabilities -   a 540 Mandamus & Otlier          D 465 Other Immigration
                                        Other                    0 550 Civil Rights                     Actions
                                  a 448 Education                a 555 Prison Condition
                                                                 a 560 Civil Detainee -
                                                                       Conditions of
                                                                        Confinement

V. ORIGIN (Place an "X" in One Box Only)
]^ I Original 0 2 Removed from                        0 3 Remanded from                      0 4 Reinstated or 0 5 Transferred from 0 6 Multidistrict O 8 Multidistrict
     Proceeding State Court                                 Appellate Court                      Reopened Another District Litigation - Litigation -
                                                                                                                            (specify) Transfer Direct File
                                      Cite the U.S. Civil Statute under which you axe Wmg (Do not cite jmisdictional statutes unless ilivcrsity):
                                      Diversity
VI. CAUSE OF ACTION
                                      Brief description of cause:
                                      Action for damages and declaratory and injunctive relief for abuse of process, invasion of privacy, etc.
VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION           DEMAND $                                                                       CHECK YES only if demanded in complaint:
      COMPLAINT:       UNDER RULE 23, F.R.Cv.P.                                                                                              JURY DEMAND: ]g[ Yes 0 No
VIII. RELATED CASE(S)
      IF ANY          (See instructions):
                                          JUDGE See Attached Schedule A                                                               DOCKET NUMBER
DATE
            ^/fl.([^0                                            ^IGNATUR^ OliXTTORNE^ef^KECORD..
                                                                 G^TVfyCYVAV^:"
FOR OFFICE KSE^I
  RECEIPT #                    AMOUNT                                  APPLYING IFF                                    JUDGE                           MAG. JUDGE
Case 3:20-cv-07103-FLW-DEA Document 1-1 Filed 06/11/20 Page 2 of 2 PageID: 15




                   Philip N. Burgess, Jr., et als. v. Leonard A. Bennett, et als.

                                           Schedule A




Related Actions:

   (1) Lula Williams, et als. v. Philip Burgess, Docket No. 3:20-cv-5781-FLW-DEA;
   (2) Philip Burgess v. Renee Galloway, et als.. Docket No. 3:20-cv-06744-FLW-DEA.
